Citation Nr: 1229963	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected pulmonary tuberculosis. 

2.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected pulmonary tuberculosis.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected pulmonary tuberculosis.

4.  Entitlement to an increased disability rating greater than 0 percent for service-connected pulmonary tuberculosis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from December 1967 to December 1970.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

During the course of the increased rating appeal for pulmonary tuberculosis, the Veteran also submitted an allegation of unemployability due to his service-connected pulmonary tuberculosis.  See e.g., January 2007 TDIU application.  He states he has not worked since 2002 due to his service-connected pulmonary tuberculosis.  As such, it follows that a request for TDIU rating was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU rating has been added to the present appeal.  

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  The transcript of that hearing is associated with the claims folder.

In May 2011, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

In May 2012, the Veteran submitted a letter informing the Board of his intention to submit additional, relevant medical evidence.  He asked the Board to permit him more time for the submission of this evidence.  The Board has held the case open in abeyance for 90 days since May 2012, but the Veteran still did not submit any additional evidence.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board will decide the matter of secondary service connection for COPD. However, the Board will remand the following matters: (1) an increased rating for service-connected pulmonary tuberculosis; (2) service connection for osteoporosis; (3) service connection for a lumbar spine disorder; and (4) entitlement to a TDIU.  These issues are being remanded to the RO in Newark, New Jersey.  VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The Veteran's COPD was not caused or aggravated by service-connected pulmonary tuberculosis or his military service.  


CONCLUSION OF LAW

Service connection for COPD, to include as secondary to pulmonary tuberculosis on the basis of proximate cause or aggravation, is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

For the service connection for COPD issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2006 and October 2011.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection for COPD claim on both a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, a December 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  That is, a Statement of the Case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in October 2011, the RO readjudicated the COPD claim in a latter SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, VA examinations, Social Security Administration (SSA) disability records, and private medical evidence as identified and authorized by the Veteran.  For his part, the Veteran has submitted personal statements, private medical evidence, a former employer letter, and argument from his attorney.  

The Veteran was also provided with August 2007, October 2007, June 2009, and November 2011 VA examinations and/or opinions addressing the etiology of his current COPD disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In particular, the findings in June 2009 and November 2011 are thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record, which reveals the development of COPD due to a 25-year history of smoking.  

With regard to the February 2010 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the DRO who chairs this hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the DRO hearing, the DRO hearing officer and the attorney for the Veteran outlined the COPD issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient.

Finally, the RO/AMC substantially complied with the Board's May 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remand, a November 2011 VA examination to rate the current severity of the Veteran's pulmonary tuberculosis was secured, and the Veteran was sent an October 2011 VCAA notice letter that advised him to complete medical authorizations (VA Forms 21-4142) for particular providers and to indicate if he filed any previous workers' compensation claim.  The RO has substantially complied with the Board's instructions.  

In summary, the duty to assist has been met for the COPD issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Governing Laws and Regulations for Secondary Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, a disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Analysis  - Secondary Service Connection for COPD

The Veteran says that he was diagnosed with COPD approximately in the mid-1980s.  He contends that his COPD is caused or aggravated by his service-connected pulmonary tuberculosis.  In other words, he asserts secondary service connection for COPD.  He complains of shortness of breath, coughing, difficulty walking longer distances, and fatigue since the 1980s and 1990s.  He has gone to the emergency room on several occasions due to these symptoms.  He also has a documented history of smoking a half pack of cigarettes a day for at least 25 years.  He states that his pulmonary physician has told him that his COPD / emphysema / lung scarring is a result of his service-connected pulmonary tuberculosis.  See November 2006 claim; November 2006, January 2009 Veteran's statements; and February 2009 VA Form 9.

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Private chest X-rays dated in 2004 and 2005 assess COPD with fibrosis.  No active pulmonary infiltrates were seen.  It was specifically noted that the Veteran is a "smoker."  In 2006 the Veteran received emergency room treatment for COPD and pneumonia.  A November 2011 VA respiratory examiner diagnosed COPD and emphysema after X-rays were taken.  Therefore, the evidence clearly shows a current COPD disorder.    

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery.  That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

With regard to direct service connection, the Veteran has not raised the issue of direct service connection for COPD.  There is also no evidentiary support for service connection for COPD on a direct basis.  STRs are negative for any complaint, treatment, or diagnosis of COPD.  Post-service, the first lay or medical evidence of COPD appears to be from the mid-1980s, over 15 years after discharge from service.  See e.g., November 2006 Veteran's statement.  There is also no medical evidence of a nexus between the Veteran's current COPD and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding the COPD issue presented on appeal, as this is the only theory reasonably raised by the evidence of record.  Robinson, 557 F.3d at 1361. 

With regard to secondary service connection, there is no probative medical evidence of record that demonstrates a nexus between current COPD and the Veteran's service-connected pulmonary tuberculosis.  Velez, 11 Vet. App. at 158.  In fact, there is negative evidence against a finding of secondary service connection.  In August 2007, a VA examiner, Dr. C.B., MD., assessed COPD.  In an October 2007 VA addendum opinion, Dr. C.B. opined that the Veteran's pulmonary tuberculosis is "less likely then not" to be the cause of the Veteran's COPD.  No rationale was provided.  However, in a June 2009 VA addendum opinion, Dr. C.B. found that the COPD and obstructive lung disease is "less likely than not" secondary to tuberculosis.  She explained that the Veteran's COPD is "more likely" secondary to his history of smoking with emphysematous changes secondary to that.  This opinion is supported by the evidence of record, as it is often noted in the record that the Veteran has a 25-year history of smoking.  See e.g., October 2006 private emergency room record; January 2007 VA examination.  

In addition, in a November 2011 VA respiratory examination, another VA physician opined that the Veteran's service-connected pulmonary tuberculosis was "inactive," has no residual findings such as emphysema, or oxygen therapy, or shortness of breath, or lung scars, or any other symptoms or findings.  It was assessed that the Veteran's service-connected pulmonary tuberculosis had been inactive since 1971, with no residual symptoms.  Thus, as the evidence of record reveals the total absence of any residual pulmonary tuberculosis symptoms, it logically follows that service-connected pulmonary tuberculosis cannot aggravate or worsen COPD.  This VA examination and opinion was thorough, supported by discussion, based on a review of the claims folder, and supported by the evidence of record.  It provides probative medical evidence against secondary service connection for COPD by way of proximate cause or aggravation.  There is no contrary, negative medical opinion of record.

The Veteran alleges that his private pulmonary physician has told him that his COPD / emphysema / lung scarring is a result of his service-connected pulmonary tuberculosis.  See January 2009 Veteran's statement; February 2009 VA Form 9. The Court has indicated that lay evidence regarding what a medical professional told a lay person was specifically listed as an example of competent lay testimony in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran's assertions about what his pulmonary physician told him are too attenuated and not as probative as the actual, written VA medical evidence of record.  The Board has also carefully reviewed detailed private and SSA treatment records documenting treatment for COPD by pulmonary physicians, but despite the Veteran's assertions no pulmonary physician has offered such an opinion in written form.  

With regard to the Veteran's confirmed tobacco use, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011). 

Finally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to the existence of a secondary relationship in this case.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, the Veteran is indeed competent to describe and report the date of onset of his pulmonary symptoms.  However, he is not competent to state that his COPD, a condition requiring X-ray confirmation by a medical professional, is actually secondary to his service-connected pulmonary tuberculosis disability.  Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007).

Accordingly, the preponderance of the evidence is against the Veteran's COPD service connection claim on a secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

However, before addressing the claims for service connection for osteoporosis and a lumbar spine disorder (on both a direct and secondary basis), an increased rating for service-connected pulmonary tuberculosis, and entitlement to a TDIU, the Board finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the Court routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's previous May 2011 remand directives as to the lumbar spine and osteoporosis issues on appeal.  

First, the RO must obtain a VA addendum opinion (another VA examination is not necessary) from the November 2011 VA examiner with regard to the Veteran's lumbar spine and osteoporosis disorders, on the basis of in-service incurrence, as well as on the basis of being secondary to service-connected pulmonary tuberculosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Although the RO secured a VA spine examination dated in November 2011 as instructed in the remand, the VA examiner, Dr. P.M.K., MD., failed to directly answer the etiology questions as posed.  

Specifically, the Board requested the VA examiner to provide an opinion as to whether "it is at least as likely as not" that any currently diagnosed back disability or osteoporosis was causally related to the hypogonadism noted in service or otherwise caused or aggravated by service-connected pulmonary tuberculosis.  In making this determination, the VA examiner was requested to discuss the impact of any post-service injuries, to include the 2001 motor vehicle accident and the 2005 lifting injury.  The examiner was asked to provide a complete rationale for any opinion offered.    

In this respect, the VA examiner provided a rather confusing, indecisive answer to the questions posed.  The VA examiner initially stated that the Veteran's osteoporosis condition was not related to his military service, but then confusingly added that the osteoporosis "could be" connected to in-service hypogonadism or service-connected pulmonary tuberculosis.  The examiner offered what appears to be a speculative opinion, stating that the Veteran's COPD, thinness, cachectic nature, and age (63) all "can" contribute to osteoporosis and compression fractures.  But the VA examiner failed to adequately discuss the impact of any post-service injuries, to include the 2001 motor vehicle accident and the 2005 lifting injury.  Before the Board can rely on an examiner's conclusion that an etiology opinion is speculative, the examiner must adequately explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In short, it is important that the November 2011 VA examiner, Dr. P.M.K, be absolutely clear on what exactly he is opining, even if the conclusion is ultimately speculative in nature.  

Therefore, the claims folder will be returned to the VA examiner who conducted the November 2011 VA spine examination to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If the November 2011 VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion. 

Second, pertinent VA regulations provide that a SOC must be complete enough to allow the Veteran to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2011).  On this matter, the April 2008 SOC, and all subsequent SSOCs, failed to address the pertinent laws and regulations for the increased rating claim in the present case.  That is, the RO failed to address Diagnostic Code 6731, 38 C.F.R. § 4.97 (2011), for pulmonary, chronic, inactive tuberculosis, which was established after August 19, 1968.  To ensure due process, on remand, the RO must issue a SSOC that includes the laws, regulations, and analysis under Diagnostic Code 6731, 38 C.F.R. § 4.97 (2011), for the increased rating issue in this case.

Third, as noted, a claim for a TDIU is raised by the record.  However, the TDIU claim is inextricably intertwined with the increased rating and secondary service connection claims that are also in appellate status.  That is, if secondary service connection or an increased rating was granted, this would directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a).  Thus, since the secondary service connection and increased rating claims are being remanded for further development, the TDIU claim must be held in abeyance pending completion of this additional development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any additional evidence, the RO/AMC must secure a VA addendum opinion from the November 2011 VA spine examiner, Dr. P.M.K., MD.  If the November 2011 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  The purpose of this opinion is to determine whether any current osteoporosis or other low back disorder is related to in-service hypogonadism or is secondary to service-connected pulmonary tuberculosis.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the clinician must state whether such review was accomplished.  

The November 2011 VA examiner (Dr. P.M.K.), or other qualified VA clinician, must provide an addendum medical opinion answering the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that osteoporosis or any other current low back disorder is related to in-service hypogonadism?  In rendering this opinion, note that service treatment records (STRs) dated in June 1970 assessed that the Veteran had "chromatin negative Klinefelter's syndrome" manifested by hypogonadism.  Please also address whether the hypogonadism clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably was not aggravated by service.  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that osteoporosis or any other current low back disorder is proximately due to or the result of service-connected pulmonary tuberculosis?

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that osteoporosis or any other current low back disorder is chronically aggravated or worsened by service-connected pulmonary tuberculosis, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of osteoporosis or any other current low back disorder by service-connected pulmonary tuberculosis, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(d) In making this determination, this time the VA examiner  must discuss the impact of any post-service injuries, to include the 2001 motor vehicle accident and the 2005 lifting injury.  Specifically, the VA examiner must discuss any impact these intercurrent, post-service injuries had on the development of the Veteran's osteoporosis, compression fractures, or any other current low back disorder.  

(e) It is essential that the va examiner directly answer the etiology questions as posed in this remand, and that a clear rationale for all opinions is provided, with a discussion of the facts and medical principles involved.  

(f) If the examiner is unable to render the requested opinion without resort to pure SPECULATION, he or she must so state; however, a complete rationale for such a finding must be provided.  If the opinion is speculative, the VA examiner must clearly identify precisely what facts cannot be determined.  Examples of justifiable reasons for a speculative medical opinion include the following: the lack of appropriate expertise on the part of the clinician; the Veteran being an unreliable historian; the matter being beyond the current state of learning and knowledge in the relevant field of medicine; a lack of an adequate factual basis in the record upon which to form an opinion; or when medical knowledge could yield multiple possible etiologies with none being more likely than not the cause of the disability so that a clinician could only speculate as to the cause of the disability.  

(g) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, to include providing the veteran with the correct provisions of law in the SSOC for pulmonary tuberculosis (diagnostic code 6731), and providing an adequate va opinion,  appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the RO must consider all of the evidence of record and readjudicate the claims for service connection for osteoporosis and a lumbar spine disorder (on both a direct and secondary basis), an increased rating for pulmonary tuberculosis, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the RO must furnish a SSOC to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.  for the increased rating issue, this SSOC must include a copy of, and also address, the correct laws and regulations for an increased rating for pulmonary tuberculosis in this case - diagnostic code 6731, 38 C.F.R. § 4.97 (2011).  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


